            Case 1:21-cr-00127-ABJ Document 32 Filed 06/14/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :
               v.                                  :      Crim. No. 21-CR-127 (ABJ)
                                                   :
JOSHUA BLACK,                                      :
                               Defendant.          :


  JOINT MOTION TO CONTINUE STATUS CONFERENCE AND GOVERNMENT’S
    UNOPPOSED MOTION TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through the United States Attorney for the District

of Columbia, and Clark U. Fleckinger II, counsel for defendant Joshua Black, respectfully move

this Court to continue the status conference set for June 18, 2021, at 10:00 a.m. The government

further moves the Court to exclude the period of the continuance from the computation of time

under the Speedy Trial Act, which counsel for Black does not oppose. In support of the joint

motion and the government’s unopposed motion, the parties now state the following:

       1.      On May 26, 2021, the government tendered a plea offer to Black.

       2.      During the week of June 6, 2021, counsel for the government and Black began

discussing the government’s plea offer, which raised issues that will require additional

conversations to sort out. The parties expect that these plea negotiations will continue, and that

Black will need additional time to consider the government’s offer beyond the upcoming scheduled

status-conference date of June 18, 2021.

       3.      A continuance of approximately two weeks will foster the parties’ negotiations

regarding a possible pretrial disposition in this case.
            Case 1:21-cr-00127-ABJ Document 32 Filed 06/14/21 Page 2 of 4




       4.      On June 14, 2021, counsel for the government and Black corresponded with the

Court’s courtroom clerk, who advised counsel that the following dates and times may be feasible

continuance dates, and these dates and times would also be satisfactory for counsel:

               •   Wednesday, July 7 – after 2:00 p.m.
               •   Friday, July 9 – anytime

       5.      The government also moves the Court to exclude the period from June 18, 2021,

until the continuance date from the computation of time under the Speedy Trial Act, 18 U.S.C. §

3161 (“STA”), for the reasons the government articulated in its prior motion to continue and

exclude time under the STA (ECF No. 13) and because the continuance will further continued plea

negotiations. The government also requests the Court find that the ends of justice served by

granting this continuance outweigh the best interests of the public and Black in a speedy trial.

Counsel for Black does not oppose this motion to exclude time under the STA.




                                                2
         Case 1:21-cr-00127-ABJ Document 32 Filed 06/14/21 Page 3 of 4




       WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court

GRANT this joint motion to continue the status conference, and the government requests that the

Court grant its unopposed motion to exclude the period from June 18, 2021, until the next Court

date from the computation of time under the STA.



                                           Respectfully submitted,


                     CHANNING D. PHILLIPS                        /s/ Clark U. Fleckinger II__
                     Acting United States Attorney               CLARK U. FLECKINGER II
                     D.C. Bar No. 415793                         Counsel for Joshua Black
                                                                 D.C. Bar Number 362393
                                                                 301-294-7301
                                                                 cufleckinger@aol.com
              BY:    /s/ Seth Adam Meinero_____
                     SETH ADAM MEINERO
                     Trial Attorney
                     Detailee
                     D.C. Bar Number 976587
                     United States Attorney’s Office for the
                       District of Columbia
                     202-252-5847
                     Seth.Meinero@usdoj.gov




                                              3
        Case 1:21-cr-00127-ABJ Document 32 Filed 06/14/21 Page 4 of 4




                          CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on June 14, 2021, I served a copy of this pleading on
defendant’s counsel through the Court’s electronic case files system.


                                     /s/ Seth Adam Meinero___________________
                                     SETH ADAM MEINERO
                                     Trial Attorney
                                     Detailee




                                        4
